___________

                                    No. 95-2491
                                    ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Eastern District of Missouri.
Roman F. Siqueiros, also known            *
as Silverado,                             *         [UNPUBLISHED]
                                          *
              Appellant.                  *


                                    ___________

                     Submitted:      December 7, 1995

                           Filed:   December 18, 1995
                                    ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Roman F. Siqueiros challenges the 100-month sentence imposed by the
district court1 after he pleaded guilty to conspiracy to distribute and to
possess with intent to distribute marijuana and cocaine, in violation of
21 U.S.C. §§ 841(a) and 846.        We affirm.


     For   sentencing      purposes,    Siqueiros   stipulated   he   managed   or
supervised at least five individuals engaged in criminal activity, within
the meaning of U.S.S.G. § 3B1.1.       On appeal, Siqueiros argues the district
court erred in imposing an aggravating-role enhancement, as he did not
profit from his criminal activity and thus the enhancement conflicts with
commentary to section 3B1.1.




     1
      The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.
     We review for clear error the district court's factual finding of
Siqueiros's role in the offense.         See United States v. Skorniak, 59 F.3d
750, 757 (8th Cir. 1995), cert. denied, 64 U.S.L.W. 3348 (U.S. Nov. 13,
1995).     Notwithstanding that "persons who exercise a supervisory or
managerial role . . . [may] tend to profit more from it," the enhancement
"is included primarily because of concerns about relative responsibility."
U.S.S.G. § 3B1.1, comment. (backg'd).         The fact that Siqueiros may not have
profited    from    his   activity    does   not   preclude    application     of    the
enhancement; profit is only one factor the district court should consider.
Cf. United States v. Farah, 991 F.2d 1065, 1070 (2d Cir. 1993) (Sentencing
Commission relegated profit factor to "no better than secondary importance"
for purposes of determining defendant's aggravating role).                 Siqueiros's
offense    conduct--as    described    in    his   presentence      report--adequately
supports the conclusion that he managed or supervised criminal activity
involving at least five participants.              See U.S.S.G. § 3B1.1(b).           We
conclude    the    district   court   did    not   clearly    err    in   applying   the
enhancement.


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


             Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-